John Hancock Funds III Small Company Fund Supplement dated July 1, 2010 to the Statement of Additional Information dated April 30, 2010 The section entitled “Transfer Agent Services” is revised and replaced with the following: TRANSFER AGENT SERVICES John Hancock Signature Services, Inc., P.O. Box 55913, Boston, Massachusetts 02205-5913, a wholly-owned indirect subsidiary of MFC, is the transfer and dividend paying agent for the Class R1, Class R3, Class R4 and Class R5 shares of the Funds. Signature Services also serves in this capacity for the Fund’s other share classes, which are described in separate SAIs
